Citation Nr: 9930656	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for nicotine dependence and 
a resulting lung disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1963 to August 
1965.

In his Department of Veterans Affairs (VA) Form 9, Appeal to 
the Board of Veterans' Appeals (Board), of February 1998, the 
veteran specifically requested a hearing before the Board, 
sitting in Lincoln, Nebraska, and the record reflects that he 
was thereafter afforded a hearing before the hearing officer 
of the VA Regional Office (RO) in Lincoln, Nebraska, in May 
1998.  Nothing in the record indicates that the veteran 
accepted the RO hearing in lieu of the requested travel board 
proceeding, and in an effort to clarify the veteran's wishes, 
he was contacted in writing by Board personnel in September 
1999.  In response, the veteran reported in October 1999 that 
he in fact wanted to attend a hearing before a member of the 
Board at the RO.

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should arrange for the veteran to 
be afforded a travel board hearing before 
a Member of the Board, sitting at the RO 
in Lincoln, Nebraska, based on his 
February 1998 request therefor.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals











